Citation Nr: 1233745	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD) for the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Rippel





INTRODUCTION

The Veteran served on active duty from July 1966 through November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the RO's June 2005 rating decision, the Veteran was granted a 30 percent initial evaluation for PTSD, effective December 21, 2004.  Following the Veteran's May 2006 Notice of Disagreement, the RO revised its decision in an October 2006 rating decision that assigned an increased initial evaluation of 70 percent, effective December 21, 2004, a 100 percent evaluation pursuant to 38 C.F.R. § 4.29 from May 23, 2006, to August 31, 2006, and a 50 percent evaluation effective September 1, 2006.  Subsequently, in an April 2007 rating decision, the Veteran was granted a further increased evaluation of 70 percent for the period beginning September 1, 2006.  In the Veteran's March 2009 Informal Hearing Presentation, the Veteran asserted that he is entitled to a full 100 percent disability evaluation for PTSD, or in the alternative, to an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b). 

The Board notes parenthetically that, in a May 2009 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disabilities, effective from April 5, 2009, the date the Veteran was last employed.  The Veteran has not expressed disagreement with the effective date assigned for this total rating.  Accordingly, that issue is not on appeal.

When the case was most recently before the Board in April 2011, it was remanded to the RO via the Appeals Management Center (AMC).  Following the completion of the action directed by the Board, the case was returned to the Board for appellate review.  

The issue of a temporary total rating for hospitalization for PTSD for a period beginning August 17, 2009, and ending September 16, 2009, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

For the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006, the impairment from the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas than total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD are not met for the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial rating in excess of 70 percent for PTSD for the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In January 2005, the RO sent a letter to the Veteran providing partial VCAA notice.  In a February 2007 supplemental statement of the case, it informed the Veteran with respect to initial-disability-rating and effective-date elements of a service-connection claim.  

Although full VCAA notice was not sent to the Veteran until after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STRs) and VA outpatient and inpatient records were obtained.  The Veteran was afforded appropriate VA examinations.  The Veteran has not alleged that his disability has increased in severity since the last examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

PTSD (DC 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not provide for the assignment of disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

In a June 2005 rating decision, the Veteran was granted service connection with a 30 percent rating for PTSD, effective December 21, 2004.  In a series of rating decisions throughout this appeal, the RO increased the rating to 70 percent, effective from December 21, 2004, 100 percent from May 23, 2006, based on hospitalization and 70 percent from September 1, 2006.  As noted, TDIU has been granted effective from April 5, 2009.  

In April 2005, the Veteran was afforded a VA examination in conjunction with his claim for service connection for PTSD.  The Veteran reported a fairly normal upbringing and noted that he went to high school and then worked and took some college courses before deciding to go into the Army.  While in the Army, he went to Vietnam and experienced significant combat trauma.  Following discharge he had trouble adjusting and began drinking.  He later married and reported that he had been with his wife for 35 years.  They have a good relationship, but he cannot discuss his military issues with her.  He has three sons.  He began working for the Department of Fish and Wildlife where he still worked in ecology programs.  He was abstinent for awhile and then later began drinking on a limited basis.  Gambling was a reported issue.  He was taking Paxil, trazadone and Ativan.  He reported that in September 2004 he sought treatment at Bell Behavioral Services for his anger and short temper.  The VA examiner concurred with the diagnosis from Bell of PTSD and major depression.  

Subjective complaints included sleep disturbances, nightmares, occasional flashbacks, difficulty tolerating being around people, depressed mood, anger, survivor guilt, exaggerated startle reflex, suicidal ideation, avoidance of things reminding him of his military experiences, history of alcohol abuse, 5 to 8 year history of compulsive gambling with loss of over $70,000.00 in savings.  Also reported were sleeplessness, fatigue, self-blame, anguish and sense of hopelessness.  He believes he initially drank to self-medicate.  

Objectively, he was on time, neatly groomed and dressed and cooperative.  Speech was well-organized and elaborate.  Memory for detailed history was excellent.  He did not show psychotic thought process or disturbances.  He admitted some ongoing minimal alcohol use and complained of sexual side effects of antidepressants.  He reported concentration problems at times.  The diagnosis was Axis I, PTSD, history of substances abuse, compulsive gambling, and major depression recurrent, Axis IV, stress condition related to war-time trauma, financial concerns, Axis V, GAF 55.  

A report of the aforementioned assessment from Bell Behavioral Services authored by D.L.F., MSW, dated in September 2004 contains a mental status examination showing the Veteran was oriented times three.  He stated he had an impaired memory and depression with suicidal thoughts.  He was appropriately dressed and groomed.  There was no evidence of delusions or hallucinations.  The diagnosis was PTSD and major depression.  The examiner felt that PTSD had greatly affected the quality of the Veteran's life including relationships, employment, activities and enjoyment.  A GAF 46 was assigned.

In a May 2005 letter to the author of the April 2005 VA examination, from D.L.F. of Bell stated that he did not believe that the Veteran was treated with respect during the examination.  The report was signed by D.L.F., the Veteran and multiple other Vietnam Veterans.  It was accompanied by a letter from the Veteran to the VA's patient advocate indicating that he was upset by the mistreatment he received at the examination.  

VA treatment records during that time period include an August 2005 nurse's note that insomnia and daily anxiety were persisting.  

In June 2006, the Veteran submitted a statement indicating that his PTSD was more severe than a 30 percent rating would indicate.  He included a statement from a coworker of 27 years who noted a decline in the Veteran's behavior over the last 2 years.  

A May 2006 statement from D.L.F. of Bell notes that the Veteran was recommended for an impatient substance abuse program at Toma followed by a PTSD program at that facility.  The GAF was reportedly 44.  

VA inpatient treatment records related to the Veteran's hospitalization include a June 2006 psychiatric evaluation showing that the Veteran was in his first ever treatment for alcohol dependence.  It noted that he had a motor vehicle accident earlier in the year in which he rolled a government car while intoxicated during a blackout.  He had a DUI that year.  PTSD symptoms noted were hypervigilance, irritability, nightmares, anger, social isolation, intrusive daytime recollections of past trauma and avoidance behavior.  Diagnosis was PTSD, mood disorder, rule out alcohol induced mood disorder, nicotine dependence, sustained in full remission, alcohol dependence, early full remission.  The GAF was 55.  

An August 2006 discharge summary reflects diagnoses of PTSD, mood disorder, NOS, alcohol dependence, in remission and pathological gambling.  Axis IV was moderate level, and Axis V was GAF of 55 at admission, 60 at discharge, 60 highest on past 12 months.  

A psychiatric evaluation note dated in September 2006 following discharge reflects that the Veteran was having sleep problems.  He reported homicidal feelings toward a colleague who reminded him of a lieutenant in Vietnam.  He also was noted as chronically suicidal, and reported thinking about driving into the lake on his way to the VA.  On mental status evaluation, he stated that he thought about driving into the abutment but said he would not.  He denied homicidal ideation.  He was endorsing consistent PTSD symptoms.  The GAF was 60 and noted stressors were recent DUI, injury and marital conflict.  

A January 2007 letter from the Veteran's supervisor indicated that the Veteran was an impeccable worker and supervisor for 27 years but he now has many problems related to PTSD.  

A January 2007 update from Dr. D.L.F (at some time since March 2006, D.L.F. graduated with a PhD) reflects continued problems with intrusive thoughts, depression, difficulty concentrating, sleep disturbances, concentration, memory, trusting others, emotional numbing, anxiety, alcohol use and gambling.  He has sought marriage counseling.  The diagnosis remained the same and the GAF was 45.  In February 2007, Dr. D.L.F., reported that due to PTSD the prognosis for employment was poor.  

The Veteran was afforded a VA examination in March 2007.  The Veteran reported that he was still working as a fishery biologist.  He noted his past DUI in April 2006 and his 5 weeks of treatment at the Tomah VA.  Current medications included Paxil, Seroquel and trazadone.  He reported he was attending multiple AA meetings per week currently.  His subjective complaints included anger, sleeplessness, nightmares, job problems, debt, inability to watch war movies and hyperstartle response.  

Objectively, he had good hygiene and personal care.  He wore corrective lenses.  Thought processes were logical, coherent and organized.  He was tense and slightly anxious.  He had to be focused on questions by the examiner.  He tried to discuss his dissatisfaction with the prior examination.  He reported he lost 20 pounds at Toma but regained it.  He demonstrated no florid psychosis but did endorse occasional thoughts of suicide with no current intent or plan.  Speech was clear and understandable.  Mood appeared slightly anxious and irritable.  He demonstrated an entirely unremarkable mental status examination with the exception of slight decrease in short term recall.  He had excellent reality accuracy and orientation, as well as attention and concentration.  He had good abstract thinking, capacity to see similarities, social judgment and general fund of information.  

The examiner also reviewed the claims folder and interviewed the Veteran's wife of many years.  She reported that he was drinking a great deal before his hospitalization but has been sober since then.  However, he was still struggling with gambling addiction and had run up debt.  She reported that they were in counseling with Dr. D.L.F. and that certain requirements she imposed for the counseling included the Veteran taking his name off of the bank account.  She noted her husband continues to be irritable.  He does not like to go out socially anymore.  

The examiner summarized that the PTSD and pathological gambling have produced moderate to severe social and vocational impairment.  The examiner placed the GAF at 50.  He felt this was reflective of the moderate to severe social and industrial functioning impairment demonstrated by the Veteran's working but taking sick time for treatment, historical impact of alcohol and gambling and marriage problems.  He noted that moderate impairment of social and vocational functioning was demonstrated by his performance on mental status examination wherein there was only slight impairment in immediate recall with otherwise excellent reality testing.  He stated that it was not really possible to differentiate the effects of the gambling and PTSD.  The diagnosis included PTSD, alcohol dependence, pathological gambling addiction, GAF 50.  

In March 2009, the Veteran's employer stated that, although the Veteran had multiple accommodations for PTSD, he was no longer able to perform his job and he was retiring in April 2009.

A September 2009 discharge instructions sheet from the Cleveland VA Medical Center reflects that the Veteran was discharged from that facility with diagnoses of PTSD and pathological gambling.  Stressors were strained marriage, financial stress, chronic PTSD and adjustment to new retirement.  GAF was 50.  He was admitted August 17, 2009.  

In May 2011, the Veteran underwent an assessment by D.L.F.  On mental status examination, he was oriented times 3.  He reported intrusive thoughts, nightmares and triggers of intrusive memories.  He noted difficulty concentrating, dizziness, night time waking, memory problems, depression with suicidal thoughts, inability to make and keep friends, trust problems, heart palpitations, loss of interest, emotional numbing, tension and anxiety, inability to express feelings, fatigue easily, marital problems, hostility, violence, irritability abdominal discomfort, restlessness and a history of alcohol abuse.  There was no evidence of delusions or hallucinations.  He did not indicate physical pain.  The GAF was 47.  

The Veteran was afforded a VA examination in May 2011.  The examiner reviewed the claims folder and interviewed the Veteran.  The Veteran reported his daily primary difficulties were with depression, anhedonia, poor sleep, fatigue, poor appetite, loss of motivation and energy, psychomotor slowing due to medication, and suicidal ideation.  He reported getting insufficient support from his wife or children.  He reported current controlled drinking without difficulty as well as therapeutic gambling.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family, judgment, thinking and/or mood.  The examiner did not check off that the Veteran had total occupational and social impairment, though such was an option on the examination form.  The examiner opined, however, that the social and emotional difficulties from PTSD were at least as likely as not to preclude competitive employment.  He did find that the Veteran retained the ability to engage in limited volunteer and other socially limited activity.  GAF was assessed as 50.  

On review of the evidence above, the Board finds that, for the period in question, the disability picture associated with the service-connected PTSD most closely approximates the criteria for the currently assigned 70 percent rating; i.e., occupational and social impairment with deficiencies in most areas.  The disability picture has not more nearly approximated the total impairment required for a 100 percent rating.  Although he is no longer employed and he reports problems in his social and home life, the Veteran did not have total occupational and social impairment.  The record discussed above, including the VA examinations, treatment records and non-VA evidence, does not document gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board also finds it highly significant that the May 2011 examiner declined to describe the Veteran's symptoms to result total occupational and social impairment.  The Board finds the most recent VA examination report to be highly probative as it was based on an extensive review of the claims folder and included significant discussion of the Veteran's symptoms and history as reflect in the record.  

In arriving at the determination above the Board has considered the GAF scores assigned.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Throughout the lengthy appeal period, the Veteran's GAF scores have varied between 44 and 60, with a considerable number of assessments of 50 to 55.  As noted previously, scores from 51 to 60 indicate moderate symptoms or moderate difficulty functioning and scores from 41 to 50 indicate serious symptoms (specifically including suicidal ideation) or any serious impairment in functioning.  These scores do not support the disability picture associated with a 100 percent rating but instead are consistent with the disability picture associated with the currently-assigned 70 percent rating. 

In sum, the Board has found the schedular criteria for an initial rating in excess of 70 percent for the period of time at issue are not met.  Accordingly, the claim must be denied.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA.  Although the Veteran is competent to report his own overall symptomatology, the Board has placed greater probative weight on the objective findings recorded by both private and VA practitioners during the course of the appeal.  These records were generated by trained health care providers who have the appropriate knowledge, skill, and experience to assess the severity of mental illness.  Additionally, the Board has considered the argument of the Veteran's representative submitted in August 2012 in which he urges that a 100 percent rating is warranted for PTSD.  The Board does not find the argument, which essentially cited instances to support total impairment in social and occupational functioning, to be persuasive and emphasizes that while the manifestations of PTSD are severe, they do not more closely approximate the criteria for 100 percent criteria.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the record reflects that while the Veteran was hospitalized twice over a number of years, he has not required frequent hospitalizations for his PTSD and that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

Moreover, to the extent that the Veteran's PTSD resulted in him having to quit working at the Forest Service, the Board notes that he is in receipt of a total rating due to individual unemployability resulting effective from the date that he was last gainfully employed.  

Finally, the Board has considered the doctrine of reasonable doubt but finds that it is not applicable to this claim because the preponderance of the evidence is against the claim.

ORDER

An initial evaluation in excess of 70 percent for PTSD for the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


